DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second element” of claim 9, and the threaded inner surface of claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, applicant claims a gear wheel with “a first element configured to match a second element solidly attached to the spring plate”.  Examiner notes that applicant has not shown or disclosed what the “elements” are.  Examiner is unsure what these parts are.  Examiner assumes that they are integral with and are not different elements from, the gear wheel.  Examiner further is unsure what “configured to match” means.  
Regarding claim 10, applicant claims the first element is a threaded inner surface.  Examiner notes that this is not shown in the drawings.  Examiner notes that applicant has not shown any part that is hollow in sufficient detail to have an inner surface.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over DE102011077990 Bantle in view of 2703587 Allenson.
Regarding claim 1, Bantle discloses an adjusting device for a door closer, the adjusting device comprising: a worm screw 10 intended to be engaged with the door closer (it engages gear wheel 12); a drive wheel 15 solidly attached to the worm screw 10 (integral with, figure 4); an indicator wheel 17 which is directly meshed with the drive wheel 15.  
Bantle does not disclose gears between the drive wheel 15 and the indicator wheel 17.
Allenson discloses the use of a drive wheel 13 having pins (figure 6) which engage a Geneva wheel 50 with external protrusions, which engages a different gear that engages axle 42.  All of this is best shown in figure 6.  Allenson discloses “gear ratios as well as the number of pins 44 and slot 45 in the Geneva wheel are so chose that the disk D makes two movements of 180 degrees every time the selvage thread carrier 35 rotates a complete revolution” (column 3, lines 55-60).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a Geneva wheel between the drive wheel and indicator wheel of Bantle for the purpose of altering the gear ratio between the worm screw and the indicator wheel, in a manner known in the art taught by Allenson.  Examiner contends that the alteration of gear ratios in a known manner are considered an obvious modification in order to ensure the indicator wheel rotates to appropriately indicate the measurement displayed on the indicator wheel; for example if the indicator wheel needs to change size for visibility purposes, or relocated on the housing, measure in different units, or other such obvious changes.  It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  MPEP 2144.04 (V)(d).  Examiner contends that the inclusion of the Allenson wheel is to adjust the indication function of Bantle, and otherwise does not alter the form, function, or use, of the adjustment device of Bantle.  


Regarding claim 2, Bantle as modified discloses the adjusting device of claim 1, wherein the worm screw 13 and the drive wheel 15 form a single piece (figure 4) which further comprises a head which is configured to be screwed by a tool (having tool engaging blind hole 16); such that when the head is turned the drive wheel 12 turns in the same way (the worm screw and drive wheel are unitary).  

Regarding claim 3, Bantle as modified discloses the adjusting device of claim 1, wherein the first wheel is a Geneva wheel (disclosed in Allenson) comprising slots and transition zones, and wherein the drive wheel comprises a pin (taught in Allenson) configured to be inserted in the slots of the first wheel and a protrusion which has an edge with a circular portion (figure 6 of Allenson) configured to match with the transition zones of the first wheel (as is common in Geneva wheels, shown in Allenson).  

Regarding claim 4, Bantle as modified discloses the adjusting device of claim 3, wherein the first wheel (of Allenson) comprises an appropriate number of slots for the desired gear ratio, please see column 3, lines 55-60 of Allenson.  It would have been obvious to one of ordinary skill in the art at the time of the invention to change the number of slots in the Geneva wheel as needed to create the correct gear ratio as is old and well known in the art, taught in Allenson.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).

Regarding claim 5, Bantle as modified discloses the adjusting device of claim 1, wherein the second wheel and the indicator wheel comprise teeth (teeth in the indicator wheel in Bantle, and teeth disclosed by Allenson figure 6), the teeth of the second wheel being adapted to be meshed with the teeth of the indicator wheel.  Examiner notes that by both gears having teeth, they are adapted to be meshed together. 

Regarding claim 6, Bantle as modified discloses the adjusting device of claim 5, wherein the number of teeth for the appropriate gear ratio.  It would have been obvious to one of ordinary skill in the art at the time of the invention to change the number of teeth in the gears as needed to create the correct gear ratio as is old and well known in the art, taught in Allenson.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).

Regarding claim 7, Bantle as modified discloses the adjusting device of claim 1, wherein the indicator wheel (17 of Bantle) comprises marks intended to inform about the angular position of the indicator wheel.  The marks of Bantle are shown in figures 1, 3, 5, and are informative markings.

Regarding claim 8, Bantle as modified discloses the adjusting device of claim 1 wherein the first wheel (of Allenson) has a first diameter and the second wheel has a second diameter (as shown in figure 6), which is at least twice the first diameter (figure 6 of Allenson).

Regarding claim 9, as best understood, Bantle as modified discloses a door closer assembly comprising: a spring 4 biased by a spring plate 8; a gear wheel 12 solidly attached to the spring plate (by part 9), the gear wheel 12 comprising a first element configured to match a second element 9 solidly attached to the spring plate 8 (please see 11b above), such that when the gear wheel 12 turns, the first element causes a linear displacement in the second element dragging the spring plate 8 in a forward or backward movement (how Bantle modifies the spring force); and an adjusting device according to claim 

Regarding claim 10, Bantle as modified discloses the closer assembly of claim 9, wherein the first element is a threaded inner surface (please see 112b above, examiner assumes Bantle shows threaded shaft 6 in a threaded inner surface 9 in figure 2) and the second element is a threaded shaft 9 configured to match the inner surface such that when the gear wheel 12 turns, the threaded shaft is displaced linearly (in order to move the spring plate 8 linearly, required in Bantle).

Regarding claim 11, Bantle as modified discloses the closer assembly of claim 9, further comprising a closing mechanism 3 connected to a door (figure 2), the closing mechanism 3 being arranged to compress the spring (by cam 7) when the door is being opened and then receive a back force to close the door when the door is released (rotate when the spring expands).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M MORGAN/Primary Examiner, Art Unit 3677